                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


TRAMON COLENBURG                                                     PLAINTIFF

V.                                   CAUSE ACTION NO. 5:19-CV-24-DCB-MTP

AMICA GENERAL AGENCY, LLC d/b/a
AMICA MUTUAL INSURANCE COMPANY;
KENNETH GOFF; PARRISH CANNON, AND
JOHN DOES 1-5                                                       DEFENDANTS


                                     ORDER

     Before the Court is Defendant Parrish Cannon’s Motion to

Dismiss (Doc. 7), Plaintiff’s Motion to Remand (Doc. 9), Defendant

Amica   General    Agency,     LLC       (“Amica”)’s     Response   (Doc.     13),

Plaintiff’s    Reply   (Doc.      15),    and    Plaintiff’s   Motion    to   Stay

Deadline to Answer or Otherwise Plead to Defendants’ Counterclaim

and Motion to Dismiss Until Court Rules on Plaintiff’s Motion to

Remand (Doc. 17). The Court addresses the Motion to Remand first

and foremost.

                                   Background

     This case is an insurance dispute. Plaintiff Tramon Colenburg

(“Colenburg”) filed suit against Amica General Agency LLC d/b/a

Amica Mutual Insurance Company, Kenneth Goff, individually and

otherwise     acting   as    an    agent        for   Amica,   Parrish   Cannon,

individually and otherwise acting as an agent for Amica, and John
Does 1-5. Doc. 1-1. Colenburg filed suit in the Circuit Court of

Lincoln County, Mississippi. Doc. 1-1.

       Colenburg   alleges   he   purchased   an   insurance   policy,

6909231004, that provided fire insurance from Amica. Doc. 1-1, p.

3, ¶ 13. Colenburg contends that on September 27, 2018, a fire

occurred on his property, resulting in substantial damage. Id. at

¶ 12. He states that he alerted Amica of the incident, “Claim No.

60003318375,” and demanded payment of benefits due under his

insurance policy. Id. at ¶ 14. Colenburg claims that the defendants

have refused to pay. Id. at ¶ 15-17. He sues under breach of

contract; contractual and tortious breach of the implied covenant

of good faith and fair dealing; bad faith; deceptive and unfair

trade practices, M.C.A. § 75-24-5; and misrepresentation. Amica

and Parrish Cannon argue that Colenburg seeks to collect upon

insurance policy proceeds of a homeowner’s policy that Amica

rescinded “after a loss and after Defendants became aware of

misrepresentations in the policy application and Plaintiff is

suing for bad faith and related causes of action.” Doc. 1, p. 1,

¶ 2.

       The case was removed to this Court on April 1, 2019, pursuant

to 28 U.S.C. § 1441(a), based on diversity jurisdiction. See Doc.

1. On April 8, 2019, Defendant Parrish Cannon moved to dismiss.




                                   2
Doc. 7. Two days later, Colenburg moved to remand to state court.

Doc. 9.

                                     Background

     Amica and Parrish Cannon allege that Colenburg’s inclusion of

Defendant Kenneth Goff (“Goff”) in the Circuit Court complaint is

“an attempt to destroy federal jurisdiction and thwart the proper

removal of this case to [federal court].” Doc. 1, p. 3, ¶ 5. They

argue   that    the   Circuit    Court    complaint   makes   no    independent

allegations     against   the    only    nondiverse   defendant,     Goff.   The

defendants allege that the complaint does not explain what role

Goff played in any of the actions attributed to Amica: “It makes

no mention of any duty owed by Kenneth Goff to Mr. Colenburg and

after naming him as a defendant, it does not mention this party

specifically again, instead lumping him in with the ‘defendants’

for purposes of his liability allegations.” Doc. 1, p. 2, ¶ 5.

     Amica and Parish Cannon state, “Without waving objections to

inclusion      of   improperly   joined      defendant,   Kenneth    Goff,   all

defendants consent to the notice of removal.” Doc. 1, p. 3, ¶ 8.

By “all defendants,” the Court presumes the defendants intend to

exclude Goff from that statement since Goff has not appeared in

the case and does not join in the Notice of Removal (Doc. 1). Amica

and Parrish Cannon argue that “there is no reasonable basis for

predicting that state law might impose liability on Kenneth Goff,”

                                         3
on the facts of this case, involving a rescission of an insurance

policy. Doc. 1, p. 3. Therefore, the defendants conclude, Goff’s

nondiverse   citizenship   should       be   ignored   for   purposes   of

determining diversity jurisdiction; or, in the alternative, “this

improperly joined party [should be dismissed] as a dispensable

party defendant in order to retain jurisdiction.” Doc. 1, p. 3, ¶

5.

     Colenburg argues that Goff did not join in the removal.

Therefore, the removal of this case was allegedly defective in

that there was a failure to timely establish the consent of all

properly joined and served defendants within thirty (30) days of

service. Doc. 9, p. 1, ¶ 1. Amica and Parrish Cannon respond,

stating that “Colenburg fails to recognize that Goff’s consent to

removal was not needed or required because Goff was not properly

joined.” Doc. 14, p. 2.

     The Court finds that whether Goff joined in the removal is

not of issue if Goff is improperly joined. If Goff was properly

joined, the motion to remand (Doc. 9) will be granted. If Goff was

improperly joined, the motion to remand (Doc. 9) will be denied.

     Colenburg asserts that the inclusion of Goff as a defendant

was proper and warranted by Mississippi law. Doc. 10, p. 9.

Colenburg states that

     Goff was not included as a [d]efendant for the purpose
     of defeating diversity jurisdiction. Rather, Goff may be

                                    4
       independently    liable    to   the    Plaintiff    for
       misrepresentation of the terms and conditions of the
       subject insurance policy, negligence in the offering of
       advice as to need and sufficiency of coverage,
       negligence in the omission and misstatement of the
       availability and coverage afforded by the insurance
       policy, and for his gross negligence and reckless
       disregard for the rights of the Plaintiff.



Id. Amica argues specifically that Colenburg does not allege that

Goff denied the claim, that Goff participated in the investigation,

or that Goff had any involvement or role whatsoever regarding the

ultimate denial of the claim. Doc. 14, p. 3. Amica acknowledges

that   Colenburg’s    motion   to   remand   makes   various   allegations

against Goff, but Amica argues that those allegations appear

nowhere    in   the    complaint.     Id.    Amica   states    that   “the

appropriateness of removal is based only on the allegations in the

original state court complaint,” citing Cavallini v. State Farm

Mutual Auto Ins. Co., 44 F.3d 256 (5th Cir. 1995). Doc. 14, p. 3.

Amica follows that argument with

       Even if these new allegations were to be considered by
       the [C]ourt, they establish only that Goff was retained
       to conduct a home inspection of Colenburg’s residence.
       Nothing contained in the Affidavit of Colenburg or the
       e-mail from Goff establish that Goff was in any way
       involved in the handling of Colenburg’s claim or
       importantly, the ultimate denial of the claim.



Doc. 14, p. 3, n.1.       Colenburg contends that considering the

allegations made in his motion to remand is within the Court’s

                                     5
discretion. Doc. 15, p. 2. Colenburg cites Smallwood v. Ill. Cent.

R.R. Co. , 385 F.3d 568 (5th Cir. 2004) for support that “when a

plaintiff in his or her complaint has misstated or omitted discrete

facts that would determine the propriety of joinder . . . the

district court, may, in its discretion, pierce the pleadings and

conduct a summary inquiry.” Doc. 15, p. 2 (internal quotation marks

omitted). Therefore, Colenburg argues, the Court should “pierce

the pleadings and conduct a summary inquiry in determining the

issue of remand.” Doc. 15, p. 2. Colenburg concludes that after

considering his complaint and affidavit, he has articulated viable

and independent claims against Goff. Doc. 15, p. 3. Colenburg

asserts that Amica “has not met its heavy burden of establishing

that there is no possibility against the Defendant, Goff.” Doc.

15, p. 4.

                                Legal Standard

       To establish improper joinder, the removing party must prove:

“(1) actual fraud in the pleading of jurisdictional facts, or (2)

inability of the plaintiff to establish a cause of action against

the non-diverse party in state court.” Travis v. Irby, 326 F.3d

644,    647   (5th   Cir.   2003)(internal   citations   omitted).   The

defendants do not dispute that Goff is a Mississippi resident, so

actual fraud has not been claimed. Therefore, the Court focuses on

the second test, “which nonetheless is also labeled, at times,


                                    6
‘fraudulent joinder’ . . . . We will instead use the term ‘improper

joinder.’” Cumpian v. Alcoa World Alumina, L.L.C., 910 F.3d 216,

219 (5th Cir. 2018).

       The Fifth Circuit in Travis clarifies that the test for

improper joinder has been stated in various terms, even within the

same   opinion.   The   Fifth    Circuit   discusses   those   variations:

determining whether there is “absolutely no possibility” that the

plaintiff will be able to establish a cause of action against the

nondiverse   defendant;    and    determining   whether   there   is   “any

reasonable basis” for predicting that the plaintiff might be able

to establish the nondiverse defendant’s liability on the pleaded

claims in state court. See Travis, 326 F.3d at 647-648. The Fifth

Circuit concludes in Travis that although the phrases “appear

dissimilar . . . we must assume that they are meant to be equivalent

because each is presented as a restatement of the other.” Id. at

647.

       For improper joinder, a court may “pierce the pleadings” and

“consider summary judgment-type evidence in the record, but it

must also take into account all unchallenged factual allegations,

including those alleged in the complaint, in the light most

favorable to the plaintiff.” Travis v. Irby, 326 F.3d 644, 648-49

(5th Cir. 2003); see Hornbuckle v. State Farm Lloyds, 385 F.3d

538, 545 (5th Cir. 2004)(“For removal purposes, a local defendant


                                     7
is deemed fraudulently joined not only when there is no arguably

reasonable basis for predicting that the local law would recognize

the cause of action pled against that defendant, but also when, as

shown   by    piercing   the    pleadings    in    a    summary   judgment    type

procedure, there is no arguably reasonable basis for predicting

that the plaintiff would produce sufficient evidence to sustain a

finding      necessary   to    recover   against       that   defendant.”);    see

Carriere v. Sears, Roebuck & Co., 893 F.2d 98, 100 (5th Cir.

1990)(“When determining fraudulent joinder, the district court may

look to the facts as established by summary judgment evidence as

well as the controlling state law. Hence, the trial court properly

considered affidavits and depositions in ruling on the plaintiffs’

motion to remand.”).

     Any contested issues of fact or any ambiguities of state law

must be resolved in Colenburg’s favor. Travis v. Irby, 326 F.3d

644, 649 (5th Cir. 2003). Amica bears the burden of persuasion to

prove fraudulent joinder, and that burden is a heavy one. Id.

     The Fifth Circuit in McKee v. Kansas City Southern Ry. Co.,

358 F.3d 329, 334 (5th Cir. 2004) discussed Travis and clarified

that although the panel deciding Travis stated that district courts

should consider summary judgment-type evidence in the record, in

reality, district courts are not to apply a summary judgment

standard but rather a standard closer to the Federal Rules of Civil


                                         8
Procedure 12(b)(6) standard. District courts must also “take into

account the ‘status of discovery’ and consider what opportunity

the plaintiff has had to develop its claims against the non-diverse

defendant.” Id.

     In Cavallini v. State Farm Mut. Auto Ins. Co., the Fifth

Circuit discussed the scope of improper joinder and “piercing the

pleadings.” 44 F.3d 256, 263 (5th Cir. 1995). However, the court

also discussed that the plaintiffs in Cavallini did not cite, “nor

have we found, any case in which such evidence has been considered

to determine whether a claim has been stated against the nondiverse

defendant under a legal theory not alleged in the state court

complaint.” Id. The Fifth Circuit in Cavallini did not allow the

plaintiffs to rely on their affidavits to state a claim against a

nondiverse defendant. Id. However, the court did continue, in the

opinion, to analyze whether the affidavits supported a claim

against the nondiverse defendant. Id. at 263-64.

     The Fifth Circuit in Cavallini stated that the district court

did not err in denying the plaintiffs’ motion to amend nor did it

err in failing to consider the proposed amended complaint to

determine   whether   a   claim   was       stated   against   the   nondiverse

defendant. Id. at 264. The court discussed how the “rationale for

determining removal jurisdiction on the basis of claims in the

state court complaint as it exists at the time of removal is


                                        9
obvious.” Id. Without that limitation, the issue of removal/remand

would never be final. Id. The issue would have to be revisited

every time a plaintiff sought to amend the complaint to assert a

new cause of action against the nondiverse defendant: “Limiting

the removal jurisdiction question to the claims in the state court

complaint   avoids   that   unacceptable    result,   and   permits   early

resolution of which court has jurisdiction, so that the parties

and the court can proceed with, and expeditiously conclude, the

litigation.” Id. Amica argues that the new allegations in the

Motion to Remand establish only that Goff was retained to conduct

a home inspection of Colenburg’s residence. Doc. 14, p. 4, n.1.

Amica contends that the allegations do not establish that “Goff

was in any way involved in the handling of Colenburg’s claim or

importantly, the ultimate denial of the claim.” Id.

     The plaintiffs in Cavallini relied on Asociacion Nacional de

Pescadores a Pequena Escala o Artesanales de Colombia (ANPAC) v.

Dow Quimica de Colombia S.A., 988 F.2d 559 (5th Cir. 1993), cert.

denied, 510 U.S. 1041, 114 S.Ct. 685, 126 L.Ed.2d 653 (1994), in

which the court held that information submitted after removal may

be considered in examining the jurisdictional facts as of removal.

Cavallini, 44 F.3d at 264; see Dow, 988 F.2d at 565. The plaintiffs

asserted that their amended complaint would have clarified any

jurisdictional   ambiguity     in   their     state   court    complaint.

Cavallini, 44 F.3d at 264.
                                    10
      The Fifth Circuit in Cavallini distinguished Dow because Dow

involved clarification of a state court complaint that stated no

amount in controversy. Cavallini, 44 F.3d at 264-65. The court

stated that, unlike in Dow, there was no need for clarification of

the   Cavallinis’   complaint:    “it    does   not   contain   allegations

against [the nondiverse defendant] that state a claim for relief

under either of the two legal theories pleaded.” Id. at 265. The

court   noted,   importantly,    that    even   Dow   acknowledged   that   a

plaintiff cannot defeat removal by changing his damage request.

Id. The court in Dow authorized the consideration of information

submitted after removal only in connection with an examination of

jurisdictional facts as they existed at the time of removal. Id.

Therefore, the Court must determine whether Colenburg’s affidavit

clarifies the jurisdictional facts at the time of removal. If so,

the Court will consider those facts. Ultimately, Dow “does not

stand for the proposition that, after a fraudulent joinder removal,

a plaintiff may amend the complaint in order to state a claim

against the nondiverse defendant, and thus divest the federal court

of jurisdiction.” Cavallini, 44 F.3d at 265.

                                 Analysis

      The Court’s initial focus must be on the complaint. Cumpian

v. Alcoa World Alumina, L.L.C., 910 F.3d 216, 220 (5th Cir.

2018)(internal citation omitted). The Court should apply a Federal


                                    11
Rule of Civil Procedure 12(b)(6) standard. Id. If the complaint is

sufficient to state a claim, there is no improper joinder. Id.

       The Court first reviews the allegations in the complaint to

determine whether Colenburg alleged sufficient facts to state a

plausible claim for relief against Goff. Kenneth Goff is identified

and described as a Mississippi resident on page 2, in paragraph 3

of the complaint. Doc. 1-1. After that, no specific allegations

are made against Goff in the complaint. Colenburg alleges breach

of    contract;   contractual    and    tortious   breach   of   the   implied

covenant of good faith and fair dealing; bad faith; deceptive and

unfair   trade    practices;    and    misrepresentation.    See   Doc.   1-1.

Nowhere in these claims or in the “General Allegations” of the

complaint is Goff discussed. Doc. 1-1, pp. 3-11. Colenburg does

not    allege   that   Goff   denied    the   insurance   claim,   that   Goff

participated in the investigation, or that Goff had any involvement

or role regarding the ultimate denial of the claim. See Doc. 1-1.

Therefore, the Court finds that the complaint is not sufficient to

state a claim for relief.

       Colenburg argues that the Court should move beyond a review

of the complaint alone. See Doc. 10. In doing so, the Court

analyzes Colenburg’s allegations against Goff in the Motion to

Remand, viewing them in a light most favorable to Colenburg.




                                       12
     Colenburg alleges that he contacted and spoke with Goff on

several occasions to arrange an inspection. Doc. 10, p. 2. Goff

allegedly did not conduct an inspection and, instead, explained to

Colenburg that the inspection was merely a formality and assured

Colenburg that he had insurance coverage on his home. Id. Colenburg

asserts that Goff deceptively and unfairly represented the nature

and amount of insurance coverage that Colenburg had, breached his

fiduciary duties, failed to exercise the degree of expertise and

diligence expected by Colenburg and the public, and breached his

duty to refrain from actions that would injure Colenburg’s ability

to obtain the benefits of the insurance contract, among other

things. Doc. 10, pp. 7-8.

     Amica argues that these allegations

     establish only that Goff was retained to conduct a home
     inspection of Colenburg’s residence. Nothing contained
     in the Affidavit of Colenburg or the e-mail from Goff
     establish that Goff was in any way involved in the
     handling of Colenburg’s claim or importantly, the
     ultimate denial of the claim.



Doc. 14, p. 3, n.1. Amica directs the Court’s attention to Thomas

v. Allstate Vehicle & Prop. Ins. Co., 2017 WL 2174961, at *1 (S.D.

Miss. May 1, 2017). The court in Thomas discussed improper joinder

and involved similar facts. In Thomas, the court found that all of

the plaintiff’s causes of action stemmed from the denial of the

plaintiff’s insurance claim. Id. There was an absence of facts in

                                13
Thomas    to   support   a   cognizable      cause   of   action   against   the

insurance agents based on the denial of the claim, “despite [the

plaintiff’s] attempt to lump all Defendants together.” Id. A

plaintiff      cannot    rely   upon     conclusory       allegations    against

defendants in opposing a claim of improper joinder. Id.; see Donald

v. Arrowood Indem. Co., 2017 WL 4853290, at *7 (S.D. Miss. Nov.

23, 2010). Thomas supports this Court’s finding that Amica has met

its burden of proof in establishing improper joinder.

     Even if Colenburg had made viable allegations against Goff,

the claims are not cognizable under Mississippi law. There is no

allegation that Goff was a party to the insurance contract, thereby

eliminating the possibility of any breach of contract claim alleged

in the complaint. Id. (internal citations omitted). Also, because

Goff was not a party to the contract, he had no implied duty of

good faith and fair dealing with regard to the performance of the

contract. Id.; Rhodes v. State Farm Fire and Cas. Co., 2009 WL

563876, at *4 (S.D. 2009). Therefore, Colenburg has no claim for

breach of the implied covenant of good faith and fair dealing or

bad faith against Goff. Id. Colenburg argues that independent

liability may be had against Goff as “an agent for Amica, when his

conduct     constitutes      gross     negligence,    malice,      or   reckless

disregard for the rights of the insured.” Doc. 10, p. 8. However,

Colenburg has not provided sufficient support for any allegation



                                        14
that Goff was involved in the decision to deny benefits. See

Rhodes, 2009 WL 563876, at *4.

     The Court finds that Colenburg’s motion to remand, similar to

the plaintiffs’ amended complaint in Cavallini, does not clarify

or alter the jurisdictional facts at the time of removal. Instead,

Colenburg    attempts   to   “amend    away   the     basis   for   federal

jurisdiction.” Cavallini, 44 F.3d at 265. Although Colenburg did

not amend his complaint, he uses the motion to remand as a means

to attempt to create a claim that did not exist in the state court

complaint.

     There is not an arguably reasonable basis for predicting that

Colenburg might recover against Goff. Disregarding the citizenship

of Goff, the Court has diversity jurisdiction. Therefore, the Court

will deny the motion to remand and dismiss Goff from this action.

See Burchfield v. Foremost Ins. Group, 2017 WL 1167278, at *6 (N.D.

March 28, 2017) (“Where a plaintiff improperly joins defendants,

dismissal     of    claims      against       those      defendants     is

appropriate.”)(internal citation omitted).

     Accordingly,

     IT IS ORDERED that Plaintiff’s Motion to Remand (Doc. 9) is

DENIED.




                                  15
    IT IS FURTHER ORDERED that Kenneth Goff is DISMISSED from

this action with prejudice.

    SO ORDERED this the 12th day of June, 2019.

                                    _/s/ David Bramlette________
                                    UNITED STATES DISTRICT JUDGE




                              16
